CORRECTED NOTICE OF ALLOWABILITY-BACKGROUND
The content of the Office Action following below is identical to the Notice of Allowability mailed on 5/24/2022, including the Reasons for Allowance detailed therein, which are presently maintained. The differences are the IDS has been updated to show that the Affidavit has been initialed at the request of the applicant so that it is not missed and appears on the front page of the Patent.

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or
additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR
1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the
payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Steve Eliman on May 2nd, 2022.
The application has been amended as follows:
IN THE CLAIMS:
Claim 1, line 11, after “tapered”, --in --, has been replaced with --along--;
Claim 18, line 11, after “tapered”, --in --, has been replaced with --along--;
Claim 19, lines 10, 11 and 14, after “tapered”, --in --, has been replaced with --along--.
Claim 21, line 11, after “tapered”, --in --, has been replaced with --along--.
The above amendments were made to overcome a potential prior art rejection.

Allowable Subject Matter
Claims 1-6, 7-21 and 23 are allowed.
Regarding claim 1, US Patent 4828133 issued to Hougendobler discloses: A divider assembly comprising a divider including: 
a divider wall (26); 
a first divider attachment structure (structure 25 on side of divider wall 26 near wall 14) coupled to a first end of the divider wall (divider wall 26 near wall 14); and 
a second divider attachment structure (structure 25 on side of divider wall 26 near wall 13) coupled to a second, opposite end of the divider wall (divider wall 26 near wall 13), wherein each of the first and second divider attachment structures (structures 25 on both sides of wall 26)  has one of a protrusion (elements 31 and 32) configured to be slidably received in a correspondingly-shaped channel (Fig 5, Protrusion 31,32 slide into channel 60 of Fig 6), or a channel (Fig 6, 60), or a channel configured to slidably receive therein a correspondingly-shaped protrusion (Fig 5, divider attachment structures 25 slide into channel of bag structure 24 to have the end result as shown in Fig 6), to thereby retain the divider in place, 
and wherein the first and second divider attachment structures each have a [Not taught: pair of parallel flanges] that closely receive the divider wall therebetween (Fig A, flanges 30 exist but are not parallel to the divider that they receive and to each other, thereby not closely receiving it), 
wherein the protrusion is generally "T" shaped (Fig A, Column 5, Line 33) in end view including a central web (32) and a pair of wings (31) extending outwardly therefrom,
and wherein a lower portion of the central web (32) is [Not taught: curved or tapered along a plane defined along the central web] to guide the protrusion (elements 31 and 32) into an associated channel (Figure 5, Protrusion 31,32 slide into channel 60 of Figure 6).

    PNG
    media_image1.png
    216
    366
    media_image1.png
    Greyscale

Fig A- Examiner annotation of Hougendobler Figure 4
Hougendobler does not expressly disclose that there are a pair of parallel flanges on the divider attachment structures that receive the divider wall. US Patent 5265993 issued to Wayne discloses a similar assembly wherein the first and second divider attachment structures (Fig B, 24) each have a pair of parallel flanges (Fig B, 26) that closely receive the divider wall (Fig B, 16) therebetween. 

    PNG
    media_image2.png
    150
    224
    media_image2.png
    Greyscale

Figure B- Examiner annotation of Wayne Figure 3
It would have been obvious to a person having ordinary skill in the art having the teachings of Hougendobler and Wayne before them, when the application was filed, to have modified the assembly of Hougendobler to have first and second divider attachment structures that have parallel flanges that closely receive the divider wall there between, as taught by Wayne, to limit the movement of the divider wall to stay within the boundaries of the divider attachment flanges, thereby preventing the divider wall from moving around.
Hougendobler, as modified, does not expressly disclose that the central web is curved or tapered. US Patent 1017812 issued to Schmelzer discloses a similar assembly wherein a lower portion of the central web (9) is curved or tapered (Fig 2, central web 9 area is curved) to guide the protrusion (6) into an associated channel (Fig 2, A slides into slot B).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hougendobler, Wayne and Schmelzer before them, when the application was filed, to have modified the assembly of Hougendobler and Wayne to have the lower portion of the central web curved, as taught by Schmelzer, to help guide the central web into the protruded slot.
But Hougendobler as modified does not expressly disclose that the central web curve or taper in a plane is defined by the central web.

Regarding claim 18, US Patent 4828133 issued to Hougendobler discloses: A divider assembly comprising: 
a divider including: 
a generally flat and planar divider wall (wall 26 is flat and planar); 
a first divider attachment structure coupled to a first end of the divider wall (structure 25 on side of divider wall 26 near wall 14); and 
a second divider attachment structure coupled to a second (structure 25 on side of divider wall 26 near wall 13), opposite end of the divider wall (26), wherein each of the first and second divider attachment structures (elements 25)  has a protrusion (Figure A, Elements 31 and 32) and [Not taught: a pair of parallel flanges] that closely receive the divider wall therebetween (Fig A, flanges 30 exist but are not parallel to the divider that they receive and to each other, thereby not closely receiving it), wherein each of the protrusions are generally "T" shaped (Fig A, Column 5, Line 33) in end view including a central web (Fig A, 32) and a pair of wings (31) extending outwardly therefrom (Fig A), and wherein a lower portion of the central web is [Not taught: curved or tapered along a plane defined by the central web] to guide the protrusion (elements 31 and 32)  into an associated channel (Figure 5, Protrusion 31,32 slide into channel 60 of Figure 6); and 
a bag (abstract, carton is a bag because it stores items to be carried around) defining an inner cavity (abstract) configured to receive the divider therein (abstract), the bag including a first channel (60) configured to slidably receive the protrusion (Fig 5, Protrusion 31,32 slide into channel 60 of Fig 6)  of the first divider attachment structure (26) and a second channel (60) positioned on an opposite side of the inner cavity (abstract) and configured to slidably receive the protrusion (31,32) of the second divider attachment structure (26) to thereby couple the divider (26) to the bag in the inner cavity (abstract).
But Hougendobler does not expressly disclose a divider including: a generally flat and planar divider wall; a first divider attachment structure coupled to a first end of the divider wall; and a second divider attachment structure coupled to a second, opposite end of the divider wall. US Patent 5265993 issued to Wayne discloses a similar assembly wherein a divider (Fig B, element 16) including: a generally flat and planar divider wall (Fig B, element 16); first and second divider attachment structures (4) has a protrusion and a pair of parallel flanges (Fig B, elements 26) that closely receive the divider wall (Fig B, element 16) therebetween; a first divider attachment structure (Fig 3, 24) coupled to a first end of the divider wall (16) ; and a second divider attachment (Figure 3, 24’) structure coupled to a second, opposite end of the divider wall (16).  
It would have been obvious to a person having ordinary skill in the art having the teachings of Hougendobler and Wayne before them, when the application was filed, to have modified the assembly of Hougendobler to have first and second divider attachment structures that have parallel flanges that closely receive the divider wall there between, as taught by Wayne, to limit the movement of the divider wall to stay within the boundaries of the divider attachment flanges, thereby preventing the divider wall from moving around.
Hougendobler, as modified, does not expressly disclose that the central web is curved or tapered. US Patent 1017812 issued to Schmelzer teaches: wherein a lower portion of the central web (9) is curved or tapered (Fig 2, central web 9 area is curved) to guide the protrusion ((Fig 2, 6; A slides into slot B)
It would have been obvious to a person having ordinary skill in the art having the teachings of Hougendobler, Wayne and Schmelzer before them, when the application was filed, to have modified the assembly of Hougendobler and Wayne to have the lower portion of the central web curved, as taught by Schmelzer, to advantageously help make guiding the central web into the protruded slot easy.
But Hougendobler as modified does not expressly disclose that the central web curve or taper in a plane is defined by the central web.

Regarding claim 19, US Patent 4828133 issued to Hougendobler discloses: A divider assembly comprising a divider including: 
a divider wall (26); 
a first divider attachment structure coupled to a first end of the divider wall (structure 25 on side of divider wall 26 near wall 14); and 
a second divider attachment structure coupled to a second, opposite end of the divider wall (structure 25 on side of divider wall 26 near wall 13), wherein each of the first and second divider attachment structures (elements 25) has one of a protrusion (Fig A, elements 31 and 32) configured to be slidably received in a correspondingly-shaped channel (60); 
and wherein at least one of the following: a) each protrusion (Figure A, elements 31 and 32) is generally "T" shaped (Column 5, Line 33)  in end view including a central web (32) and a pair of wings extending outwardly (31) therefrom and wherein an upper portion of the central web is [Not taught: curved or tapered along a plane defined by the central web], and an upper portion of each wing is [Not taught: curved or tapered along a plane defined by the associated wing] to guide the protrusion channel (Fig 5, Protrusion 31,32 slide into channel 60 of Fig 6) into an associated channel (60); or b) each channel is defined by a pair of generally "L" shaped legs positioned on opposite sides thereof (48 is a U-shape on wall formed by two "L" shaped flanges), and wherein an upper portion of each leg is [Not taught: curved or tapered along a plane defined by an inner portion of the associated leg] to guide (Fig 5, central web 32 is curved on edges at the lower portion. Curved can mean meant at any angle or degree as long as it is not straight) an associated protrusion (Fig A, elements 31 and 32) therein.
But Hougendobler does not expressly disclose an upper portion of the central web is curved or tapered wherein an upper portion of the central web is curved or tapered, and an upper portion of each wing is curved or tapered. US Patent 1017812 issued to Schmelzer discloses a similar assembly wherein an upper portion of the central web is curved or tapered (Fig 2, central web 9 area is curved), and an upper portion of each wing is curved or tapered ( Fig 2, The wings of the protruded portion are curved from the top portion all the way down to the lower portion).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hougendobler, and Schmelzer before them, when the application was filed, to have modified the assembly of Hougendobler to have the upper portion of the central web and wings curved, as taught by Schmelzer, to help guide the central web and wings into the protruded slot.
But Hougendobler as modified does not expressly disclose that the central web curve or taper in a plane is defined by the central web, an upper portion of each wing is curved or tapered along a plane defined by the associated wing and wherein an upper portion of each leg is curved or tapered along a plane defined by an inner portion of the associated leg

Regarding claim 21, US Patent 4828133 issued to Hougendobler discloses: A divider assembly comprising a divider including: 
a divider wall (26); 
a first divider attachment structure coupled (25 on side of 26 near wall 14)  to a first end of the divider wall (26); and 
a second divider attachment structure (25 on side of 26 near wall 13) coupled to a second (26), opposite end of the divider wall (Figure 2), wherein each of the first and second divider attachment structures ( structures 25) has a protrusion (Figure A, elements 31 and 32) configured to be slidably received in a correspondingly-shaped channel (Fig 5, divider attachment structures 25 slide into channel 60 of bag structure 24 to have the end result as shown in Fig 6), to thereby retain the divider in place (Figure 6, the wall is held in the attachment structure), and wherein the first and second divider attachment structures each have a [Not taught: pair of parallel flanges] that closely receive the divider wall therebetween, wherein the protrusion (31,32) is generally "T" shaped in end view (Column 5, Line 33) including a central web (Column 4, lines 46-48) and a pair of wings (31)  extending 5Serial No. 16/530,012Attorney Docket No. 091226-00133USAmendmentoutwardly therefrom, and wherein a lower portion of each wing is [Not taught: curved or tapered along a plane defined by the wing] to guide the protrusion (Fig A, elements 31 and 32) into the correspondingly-shaped channel (60).
But Hougendobler does not expressly disclose that there are a pair of parallel flanges on the divider attachment structures that receive the divider wall. US Patent 5265993 issued to Wayne discloses a similar assembly wherein the first and second divider attachment structures (Figure B, elements 24) each have a pair of parallel flanges (Figure B, elements 26) that closely receive the divider wall (Figure B,  element 16) therebetween.
It would have been obvious to a person having ordinary skill in the art having the teachings of Hougendobler and Wayne before them, when the application was filed, to have modified the assembly of Hougendobler to have first and second divider attachment structures that have parallel flanges that closely receive the divider wall there between, as taught by Wayne, to limit the movement of the divider wall to stay within the boundaries of the divider attachment flanges, thereby preventing the divider wall from moving around.
Hougendobler does not expressly disclose that the lower portion of each wing is curved or tapered. US Patent 1017812 issued to Schmelzer discloses a similar assembly wherein a lower portion of each wing is curved or tapered (Fig 2, The wings of the protruded portion are curved from the top portion all the way down to the lower portion) to guide the protrusion into an associated channel (Fig 2, A slides into B).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hougendobler, Wayne and Schmelzer before them, when the application was filed, to have modified the assembly of Hougendobler and Wayne to have the lower portion of the wings curved, as taught by Schmelzer, to help guide the wings into the protruded slot.
But Hougendobler as modified does not expressly disclose that a lower portion of each wing is curved or tapered along a plane defined by the wing.

Regarding claim 23, US Patent 4828133 issued to Hougendobler discloses: A divider assembly comprising: 
a divider including a divider wall (26); 
a first divider attachment structure coupled (25 on side of 26 near wall 14) to a first end of the divider wall (26); 
a second divider attachment structure (25 on side of 26 near wall 13) coupled to a second, opposite end of the divider wall (26), wherein each of the first and second divider attachment structures (25) has a protrusion (Fig A, elements 31 and 32); and 
a bag defining an inner cavity (abstract, carton is a bag because it stores items to be carried around) configured to receive the divider (26) therein, the bag including a first bag attachment structure  (24) configured slidably engage the first divider attachment structure (25 on side of 26 near wall 14) and a second bag attachment structure (24) configured to slidably engage the second divider attachment structure (25 on side of 26 near wall 13)  to thereby secure the divider (26) in the inner cavity (Figure 2), wherein each bag attachment structure (24) includes a channel (60) configured to slidably receive therein a corresponding protrusion (31,32), wherein each channel (60) is at least partially defined by a pair of generally "L" shaped legs (48 is a U-shape on wall formed by two "L" shaped flanges define the channel) positioned on opposite sides thereof, and wherein each channel includes [Not taught: a notch or cutout formed in] an upper portion of each leg such that the [Not taught: upper portion of each leg is curved or tapered to guide an associated protrusion therein] (Figure 3 shows that the upper portion of each leg is tapered having a notch formed in the upper portion of each leg), and wherein each bag attachment structure includes [Not taught: a base wall with a notch or cutout aligned with the notch or cutout of the upper portion of each leg].
But Hougendobler does not expressly disclose a notch or cutout on the upper portion of each leg. US Patent 8454262 issued to Norman discloses a similar assembly wherein each channel includes an upper portion of each leg such that the upper portion of each leg is curved or tapered to guide an associated protrusion therein (Figure 3 shows that the upper portion of each leg is tapered having a notch formed in the upper portion of each leg).
It would have been obvious to a person having ordinary skill in the art having the teachings of Hougendobler and Norman before them, when the application was filed, to have modified the assembly of Hougendobler to have a notch or cutout aligned with the notch or cutout of the upper portion of each leg, as taught by Norman, to help guide the wings into the protruded slot.
But Hougendobler as modified does not expressly disclose wherein each bag attachment structure includes a base wall with a notch or cutout aligned with the notch or cutout of the upper portion of each leg.
Claims 2-6, 8-17, 20, and 23 are allowable due to their dependencies on claims 1 and 21.
Any comments considered necessary by applicant must be submitted no later than the
payment of the issue fee and, to avoid processing delays, should preferably accompany the
issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for
Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA KAVINI TAMIL whose telephone number is (571)272-6655. The examiner can normally be reached Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached at 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA KAVINI TAMIL/       Examiner, Art Unit 3733                                                                                                                                                                                                 
/VALENTIN NEACSU/       Primary Examiner, Art Unit 3731